840 F.2d 10Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William DIAL, Petitioner,v.ZENI-McKINNEY WILLIAMS CORPORATION;  Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 87-1169.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 28, 1987.Decided:  Feb. 9, 1988.

William Dial, petitioner pro se.
William Henry Hcowe, Loomis, Owen, Fellman & Howe;  James Michael O'Neill, Donald Steven Shire, Associate Solicitor, Ronald Gene Ray, Sr., Office of the Solicitor, for respondents.
Before MURNAGHAN, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
William H. Dial petitioned this Court to review a Benefits Review Board's judgment affirming an administrative law judge's decision denying him black lung benefits.  Because we find that Dial's petition for review is untimely, we will grant the respondent's motion to dismiss it for lack of jurisdiction.


2
Pursuant to 33 U.S.C. Sec. 921(c) (1982), Dial had sixty days to appeal from the Benefits Review Board's decision.    See also Butcher v. Big Mountain Coal, Inc., 802 F.2d 1506, 1507 (4th Cir.1986) (Benefits Review Board's final orders are reviewable in court of appeals if petition for review is filed within sixty days of order's issuance).  The Benefits Review Board's decision was issued on July 27, 1987.  Dial had until September 25, 1987, to file a timely petition for review.  Sixty-three days later, on September 28, 1987, Dial filed his petition.


3
As Dial's filing is untimely, we lack jurisdiction to review the merits of his petition.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument, grant leave to proceed in forma pauperis, and grant the respondent's motion to dismiss.


4
DISMISSED.